Citation Nr: 1743750	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-23 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee lateral meniscus tear, post-meniscectomy (left knee disability) prior to October 4, 2010.

2.  Entitlement to an initial rating in excess of 20 percent from October 4, 2010 to January 6, 2017 for a left knee disability.

3.  Entitlement to an initial rating in excess of 40 percent from January 6, 2017 for a left knee disability.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability prior to October 7, 2010.


REPRESENTATION

Veteran represented by: Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1997 to September 1997 and from April 2003 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

This matter was previously before the Board in October 2016 and was remanded for further development.   

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to October 4, 2010, the evidence shows the Veteran had a meniscal disability that caused episodes of locking, pain, and effusion into the knee joint and painful motion that resulted in functional loss due to her left knee disability.  

2.  From October 4, 2010 to January 6, 2017,  the evidence shows the Veteran had a meniscal disability that caused episodes of locking, pain, and effusion into the knee joint and painful motion that resulted in functional loss due to her left knee disability.  

3.  From January 6, 2017, the evidence shows the Veteran's left knee extension was limited to 30 degrees.

4.  The Veteran's service-connected disabilities did not render her unable to secure or follow substantially gainful employment prior to October 7, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, prior to October 4, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258  (2016).

2.  The criteria for an initial rating of 10 percent, but no higher, prior to October 4, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for a rating of 20, but no higher, from October 4, 2010 to January 6, 2017 are met.  §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2016).

4.  The criteria for a rating of 10, but no higher, from October 4, 2010 to January 6, 2017 are met.  §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2016).

5.  The criteria for a rating in excess of 40 percent from January 6, 2017 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code  5261 (2016).

6.  The criteria for entitlement to a TDIU prior to October 7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. § 4.27 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  
See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Left Knee Disability

Legal Criteria

The Veteran's left knee disability is rated as 10 percent disabling under DC 5259-5260 for the period prior to October 4, 2010.  The Veteran's left knee disability is rated as 20 percent disabling under DC 5261 for the period from October 4, 2010 to January 6, 2017 and as 40 percent disabling from January 6, 2017 thereafter.  38 C.F.R. §§ 4.71a.  

DC 5258 provides a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.

DC 5259 provides a 10 percent rating for removal of symptomatic, semilunar cartilage.

DC 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full. Id.  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   
In considering the ratings on appeal, the Board has considered applying alternate codes to evaluate the Veteran's service-connected disabilities where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one code may be more appropriate than another based on such factors as an veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Neither the Veteran nor her representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  


Analysis

A. Period prior to October 4, 2010

The Veteran is rated as 10 percent disabled prior to October 4, 2010 for her left knee disability under DC 5259 (10%) and DC 5260 (noncompensable).   

The Veteran was afforded a VA examination for her knee in March 2007 in which the examiner noted the Veteran's left knee meniscus tear.  The Veteran reported pain in her knee at a four out of ten.  The Veteran reported that her left knee occasionally felt stiff and unstable and it was easily fatigable.  The Veteran reported that her knee pain was aggravated by standing for more than fifteen to twenty minutes, kneeling, or walking up or down stairs.  The Veteran reported wearing a knee brace several days out of the week.  The Veteran reported that she was independent with activities of daily living and was able to drive and complete chores at home.  The examiner noted the Veteran's gait was normal.  The Veteran was able to perform squats, though with instability.  The examiner reported that the Veteran's left knee lateral ligaments were stable.  The examiner found no crepitance and no weakness.  The examiner found mild nonspecific tenderness in the left knee.  The left knee active and passive range of motion were both normal, with bilateral flexion from 0 to 140 degrees and extension from 0 to 140 degrees with left knee pain starting at 140 degrees extension.  The examiner noted a meniscal abnormality was present but that range of motion was not limited after repetitions due to pain, stiffness, weakness, instability, or lack of endurance.  

In an April 2007 medical treatment record, the doctor noted that the Veteran continued to seek treatment for her knee pain.  The Veteran stated that her knee locked on her and prevented her from sleeping.  

The Veteran saw a doctor in May 2007 for her left knee pain.  The examiner noted the Veteran had trace effusion in the left knee.  The examiner noted the Veteran's ligaments were stable.  The examiner found the Veteran did have some tenderness on palpation on her iliotibial band but noted the Veteran's MRI did not demonstrate any significant abnormality.  The examiner recommended physical therapy for the Veteran.

The Veteran is currently evaluated as 10 percent disabled, which is the maximum rating assignable under DC 5259.  Accordingly, an increased schedular rating is not available under DC 5259.  However, the Board has also considered the applicability DC 5258 which relates to knee problems including cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  The Veteran has stated that her knee locked up on her and she had pain in her knee.  The May 2007 examiner noted trace effusion in the Veteran's left knee.  Therefore, the Board finds that the Veteran's symptoms more closely approximate those contemplated by DC 5258 and therefore, assigns DC 5258 and the corresponding 20 percent disability rating instead of DC 5259.

The Veteran is also rated under DC 5260.  In order to qualify for the next higher rating under DC 5260, the evidence must show that the Veteran's left knee flexion was limited to 45 degrees.  The Board has reviewed the evidence and has found no indication that the Veteran's left knee flexion was so limited.  Therefore, an increased rating under DC 5260 is not warranted. 

The Board notes, however, that the Veteran had pain on motion resulting in functional loss as contemplated by 38 C.F.R. § 4.59.  The RO, in its December 2015 Rating Decision (RD) and its April 2017 Supplemental Statement of the Case (SSOC) noted correctly that the Veteran experienced painful motion of her left knee and experienced functional loss due to that pain.  In March 2007, the Veteran stated that her knee prevented her from standing for long periods of time, kneeling, and walking up and down stairs.  Therefore, the Board is granting a 10 percent rating for painful motion resulting in functional loss during this period.

In order to qualify for a higher disability rating under another diagnostic code, the evidence must show ankylosis of the knee (DC 5256), moderate knee impairment, evidenced by recurrent subluxation or lateral instability (DC 5257), extension limited to 10 degrees (DC 5261), impairment of the tibia and fibula with moderate knee disability (DC 5262), or genu recurvatum (DC 5263).  The Board has reviewed the Veteran's medical records and the Veteran's statements and has found that the evidence is free of mention of any of the above-mentioned symptoms. 

B.  Period from October 4, 2010 to January 6, 2017 

The Veteran is currently rated under Diagnostic Codes 5261 (painful motion of the knee 10%) and 5259 (residuals of semilunar cartilage removal).  As noted above, the Board has reassigned the Veteran's DC to be 5258 and granted a 20 percent disability rating in addition to the 10 percent for painful motion that resulted in functional loss as contemplated by 38 C.F.R. §4.59 for the period prior to October 4, 2010.

The Veteran was afforded two VA examinations for her left knee in October 2010.  The Veteran reported that her knee pain had gotten worse.  She reported the pain was a constant four out of ten with intermittent sharp shooting pain.  The Veteran stated that nighttime pain prevented her from falling asleep and that it was worse than day time pain.  The Veteran stated she used a brace to stabilize her knee.  

The first October 2010 examiner noted the Veteran had tenderness in deep palpation and range of motion of her left knee.  The examiner noted the Veteran did not have ankylosis.  The examiner noted the Veteran's active range of motion flexion was 0 to 128 degrees and extension was to 0 degrees.  The examiner also found objective evidence of pain on active motion and after at least three repetitions of motion.  Flexion after repetitive motion was 0 to 118 degrees.

The second October 2010 examiner noted the Veteran had decreased mobility due to her left knee disability.  The examiner also noted the Veteran was unable to stand for prolonged periods of time.  The examiner stated the Veteran's left knee disability affected her usual daily activities, including chores, shopping, exercising, recreation, and driving.  The Veteran was no longer able to play sports or do high impact activities.   The examiner noted the Veteran had an abnormal gait due to her left knee disability.  The examiner also found tenderness on the Veteran's left knee.  The examiner found no ankylosis of the Veteran's left knee.  The examiner noted that there was objective evidence of painful motion in the Veteran's left knee.  The Veteran's left knee flexion was from 0 to 120 degrees.  The Veteran's left knee extension was normal.  The examiner found additional limitations on range of motion with repetitive motion.  The left knee flexion after repetitive motion was 0 to 115 degrees and left knee extension was normal.  

In an October 2011 doctor's visit, the Veteran complained of left knee pain that had lasted for the past four weeks.

The Veteran was afforded another examination for her left knee in December 2015.  The Veteran stated that her left knee locked up.  The Veteran also stated she had pain in her right hip due to increased pain in her left knee.  The Veteran stated she avoided bearing full weight on her left knee.  The Veteran did not report flare-ups of her left knee disability.  The examiner noted the Veteran was diagnosed with arthritis of the left knee and had a previous meniscal tear.  The examiner noted there was anterior joint instability in the Veteran's left knee, but that there was no lateral instability or subluxation.  The examiner noted minimal degenerative changes but no acute findings.  The examiner noted the Veteran did have scars on her left knee, but that they were not unstable or painful.  The examiner also noted the Veteran did not use assistive devices for her left knee.  The examiner also noted the Veteran did not have pain on weight bearing and there was no evidence of objective tenderness or pain on palpation of the left knee joint.  The examiner stated the Veteran did not have ankylosis of her left knee.  The examiner noted the Veteran had abnormal range of motion of her left knee.  The Veteran's left knee flexion was 0 to 110 degrees.  The Veteran's left knee extension was normal.  The examiner noted that there was no additional loss of range of motion after repetitive use testing on the Veteran's left knee.  The examiner stated that the abnormal range of motion did not itself contribute to functional loss.  The examiner stated that it would be mere speculation to say whether or not pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time.  

The Board has considered whether another rating under a different DC would be appropriate.  However, during this period, the evidence does not show that the Veteran had knee ankylosis (DC 5256), recurrent subluxation or lateral instability (DC 5257), impairment of her tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  The Veteran's October 2011 and December 2012 examinations show that the Veteran's left knee extension was normal.  The examinations also showed that the Veteran's left knee flexion was limited to, at most, 110 degrees.  Neither the Veteran's flexion nor extension is compensable under DC 5260 or DC 5261.  Therefore, the Veteran's symptoms do not warrant application of another DC.

During this period, the Veteran still suffered from locking of her knee, pain, and effusion into the left knee joint (DC 5258) and functional loss due to pain.  The Veteran's symptoms more closely approximate the higher DC 5258 rating rather than the previously assigned DC 5259.  Therefore, the Board has reassigned the Veteran's diagnostic code to 5258, granting her the higher 20 percent evaluation.  Because the Veteran has arthritis in her left knee, the Board is granting a 10 percent rating for arthritis under DC 5003- 5261.   

C. Period from January 6, 2017

The Veteran is rated as 40 percent disabled under DC 5261.  The Veteran was afforded a VA examination for her left knee in January 2017.  The Veteran stated she had trouble squatting, kneeling, pushing, pulling, carrying, climbing stairs, prolonged walking, standing, and running.  The January 2017 examiner noted the Veteran suffered from flare-ups and had increased pain with overuse.  The examiner also noted that the Veteran had functional loss due to her left knee disability.  The examiner noted the Veteran's left knee meniscal tear but found no recurrent subluxation or lateral instability of the left knee.  The examiner noted there was no objective evidence of localized tenderness on palpation, no evidence of pain with weight bearing, and no objective evidence of crepitus.  The examiner noted the Veteran had less movement than normal and weakened movement of the left knee.  The examiner stated that the Veteran did not have ankylosis of the left knee and that the Veteran did not use any assistive devises for her left knee disability.  The examiner noted that there was a progression of the Veteran's symptoms, but no change to the service-connected diagnosis.  The examiner also noted that non-weight bearing and passive range of motion testing were not conducted on the Veteran's left knee because it was not medically appropriate as it would cause her injury.  

The January 2017 examiner noted the Veteran's left knee flexion was from 30 degrees to 130 degrees.  The examiner noted the Veteran's left knee extension was from 130 degrees to 30 degrees with pain.  The examiner opined that the Veteran's abnormal range of motion contributed to her functional loss.  The Veteran was able to perform repetitive-use testing but the examiner found no additional loss of function after three repetitions.

In order to qualify for a higher rating under DC 5261, the Veteran's left knee extension would have to be limited to 45 degrees.  The January 2017 examiner found the Veteran's left knee extension to be limited to 30 degrees with pain and after repetitive-use testing.  The Board has reviewed the Veteran's other medical records and lay statements and has found no evidence to suggest that the Veteran's left knee extension is limited to 45 degrees.  Therefore, a higher schedular rating is not warranted under DC 5261.

The only Diagnostic Code pertaining to the knee that has a rating criteria greater than 40 percent is DC 5256.  In order for the Veteran to qualify for a higher rating under DC 5256, the Veteran would have to have knee ankylosis with flexion between 20 and 45 degrees.  The evidence, including the January 2017 examination, shows that the Veteran does not have ankylosis of her left knee.  No other diagnostic code is applicable based on the Veteran's diagnosis and symptoms.

The evidence during this period shows that the Veteran was not experiencing symptoms pertaining to her removal of symptomatic semilunar cartilage under DC 5258.  The January 2017 examiner noted the Veteran was not suffering from frequent locking of her knee, pain or effusion into the joint.  Therefore, the Board finds that during this period, the Veteran does not qualify for a rating under DC 5258 or 5259. 

III.  Total Disability Rating Based on Individual Unemployability (TDIU)

Legal Criteria

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).


Analysis

Taking into account the Veteran's new disability ratings, the Veteran's total combined disability rating as of December 23, 2006 was 70 percent, with her GERD rated as 60 percent disabling .  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of December 23, 2006.  The Board notes that the Veteran has already been granted a TDIU from October 7, 2010.   

In a November 2009 examination, the Veteran stated that she worked at a night clinic in 2006 and 2007.  However, she was fired due to missing excessive work because of her service-connected Crohn's Disease.  The Veteran stated she was currently working at a hospital as a technician where she worked thirty hours per week.  The Veteran stated that she had worked there for the past two years.  Because the Veteran was employed during the period prior to October 7, 2010, the Veteran was not unemployable and a TDIU for that time period is denied.


ORDER

A rating of 20 percent, but no higher, for left knee disability prior to October 4, 2010, for dislocated semilunar cartilage, with frequent episodes of "locking" pain, and effusion in to the joint,  is granted .

A rating of 10 percent, but no higher, for left knee disability prior to October 4, 2010, for functional loss due to pain, is granted.

A rating of 20 percent, but no higher, for left knee disability from October 4, 2010 through January 6, 2017 for  dislocated semilunar cartilage, with frequent episodes of "locking" pain, and effusion in to the joint, is granted.

A rating of 10 percent, but no higher, for left knee disability from October 4, 2010 through January 6, 2017 for arthritis, is granted.


A rating in excess of 40 percent from January 6, 2017 for a left knee disability is denied.

A TDIU prior to October 7, 2010 is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


